DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viertio-Oja (US 2003/0055355).
Regarding claim 1, Viertio-Oja discloses a method for identifying an anesthesia stage a patient is at, comprising:
collecting an electroencephalogram signal (Fig.6 and ¶¶88-90 patient signal data including EEG spectrum portion is collected);  
5calculating at least two characteristics of the collected electroencephalogram signal according to a preset frequency (Fig.6 and ¶91 EEG spectrum portion is processed for length and frequency of the signal based on the lowest frequency of the band setting the lower limit); and 
determining the anesthesia stage in a corresponding time period according to the at least two calculated characteristics (Fig.6 and ¶97 depth of anesthesia based on processed EEG signal length and frequency).

Regarding claim 2, Viertio-Oja discloses wherein the collected electroencephalogram signal comprises electroencephalogram signals of at least two channels (¶10 a pair of electrodes); and 
the at least two calculated characteristics of the electroencephalogram signal comprise a correlation between electroencephalogram signals of any two of the channels, and a high-frequency energy in an electroencephalogram signal of any one of the channels (¶¶10-11, 134 plurality of electrodes are utilized to acquire EEG signals in plurality of channels and high-frequency EMG signals are contained within the EEGs).

Regarding claim 3, Viertio-Oja discloses wherein determining the anesthesia stage in the corresponding time period according to the at least two calculated characteristics comprises: 
determining the anesthesia stage in the corresponding time period according to the high-frequency energy and the correlation between the electroencephalogram signals of any two of the channels or according to the high-frequency energy and changes in the correlation between the electroencephalogram signals of any two of the channels (¶¶45-47 both EEG and EMG obtained from same set of electrodes applied and separated and analyzed; ¶¶86-87 EEG and EMG are used to determine level of anesthetic depth).

Regarding claim 4, Viertio-Oja discloses wherein the anesthesia stage is one of a lucid interval, an induction stage, a stable stage or a recovery stage (¶84 induction and emergence of anesthesia stage).

Regarding claim 5, Viertio-Oja discloses: comparing the high-frequency energy with a first threshold to determine whether the high-frequency energy is high or low (¶87 EMG threshold being 0 wherein anything above is high EMG energy while anything below is low EMG).

Regarding claims 16-17, apparatus claims 16-17 are drawn to the apparatus corresponding to the method of using same as claimed in claims 1-2. Therefore, apparatus claims 16-17 correspond to method claims 1-2, and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Viertio-Oja (US 2003/0055355) in view of Lovett et al (US 2005/0043652).
Regarding claim 6, Viertio-Oja discloses a first threshold related to high-frequency energy (see claim 1), but does not disclose wherein the first threshold is an adaptive threshold related to the high-frequency energy.
However, Lovett teaches a first threshold capable of being an adaptive threshold (¶46 threshold can be modified as additional data is acquired). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viertio-Oja to incorporate the teachings of Lovett and provide the advantage and capability of being able to modify a threshold based on additional data (¶46).

Regarding claim 18, apparatus claim 18 is drawn to the apparatus corresponding to the method of using same as claimed in claims 5-6. Therefore apparatus claim 18 corresponds to method claims 5-6, and is rejected for the same reasons of anticipation/obviousness as used above.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Viertio-Oja (US 2003/0055355) in view of Watson et al (US 2017/0196501).
Regarding claim 8, Viertio-Oja does not disclose wherein the correlation is calibrated by a Pearson correlation coefficient.
However, Watson teaches wherein the correlation is calibrated by a Pearson correlation coefficient (¶50 plurality of combination of values of the Pearson coefficient are used to determined the states of general anesthesia).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viertio-Oja to incorporate the teachings of Watson and provide the advantage and capability of being able to determine stages of general anesthesia based on Pearson coefficient (¶50).

Regarding claim 19, apparatus claim 19 is drawn to the apparatus corresponding to the method of using same as claimed in claim 8. Therefore apparatus claim 19 corresponds to method claim 8, and is rejected for the same reasons of obviousness as used above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Viertio-Oja (US 2003/0055355) in view of Watson et al (US 2017/0196501) and Lyon et al (¶2012/0231838).
Regarding claim 9, Watson in the combination teaches Pearson correlation coefficient (¶49), but does not teach wherein when the Pearson correlation coefficient is greater than or equal to a second threshold, the correlation is a positive correlation; and 
when the Pearson correlation coefficient is less than or equal to a third threshold, the correlation is a negative correlation.
However, Lyon teaches wherein when the Pearson correlation coefficient is greater than or equal to a second threshold, the correlation is a positive correlation (¶45 threshold could be set at a cutoff for positive correlation); and 
when the Pearson correlation coefficient is less than or equal to a third threshold, the correlation is a negative correlation (¶45 threshold could be set at a cutoff for negative correlation).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Viertio-Oja in the combination to incorporate the teachings of Lyon and provide the advantage and capability of being able to trigger certain event based on correlation coefficient (¶45). 

Allowable Subject Matter
Claims 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior arts cited alone or in the combination teaches using the acquired anesthesia stage to determine anesthesia depth calculation strategy that is used with time period to determine anesthesia depth. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/            Examiner, Art Unit 2486